The Honorable Keith M. Ingram State Representative Post Office Box 1028 West Memphis, Arkansas 72303-1028
Dear Representative Ingram:
I am writing in response to your request for an opinion regarding following question:
  [I]f a police officer has taken an individual into custody is that individual entitled to a preference as to the towing of his or her vehicle under [A.C.A.] § 27-50-1207?
RESPONSE
In my opinion, the answer to your question is generally "no." Please see my predecessor's response to the second question in the attached Ark. Op. Att'y Gen. No. 96-010, in which my predecessor addressed this precise question. As you can see, the "owner's preference" only applies to disabled or inoperative vehicles.1 *Page 2 
Assistant Attorney General Ryan Owsley prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 While the numbering of the relevant subsections within the applicable statutes has changed since 1996, the substance is still the same. *Page 1